Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “First sieve” in Figure 1 should read “first sieve”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “35” has been used to designate both a hopper and a bin.  
Reference character “1” has been used to designate both a receiving area and the method step of receiving the material. 
Reference character “37” has been used to designate both a sorting operation and a sorting belt.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of use of legal phraseology “said” and “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “first sieving means for dividing” and “second sieving means for dividing”. The specification recites “the first and second sieving means can be made according to any methods known in the prior art” (Page 10 lines 10-11).
Claim 2 recites “first transfer means is provided for transporting” and “second transfer means for transporting”. The specification recites “transfer means can be any type: these can be conveyor belts or vehicles handled by operators within the plant” (Page 4 lines 9-11).
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further claim 1 separates the fines into “at least two sub-fractions (A, B, C)”. It is unclear how two fractions may have three designations. 
Claim 3 is unclear because it is not known how one threshold size can be used to delineate three sub fractions. Claim 4 clears this up as it introduces the use of two threshold sizes for three fractions.  When a limitation regarding the least amount of something is followed by further amounts claimed, which are more than the least amount, the claim is indefinite.
Claim 8 recites a limitation which references step b3), magnetic separation of the coarse fraction, and states that the step results in “at least one magnetic metal part”, “at least one non-magnetic metal part”, and “at least one refractory part”. This claim is unclear as it is not explained how a magnetic separation results in a distinction between a non-magnetic metal part and refractory part. For examination purposes, the “magnetic separation” step includes a magnetic separation step as well as separation steps occurring sequentially after this step. 
Claim 9 recites the limitation “at least partially divided into small granules”. The terms “at least partially divided” and “small” are relative terms, which render the claim indefinite.  Neither of these terms are defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree.
Claim 10 recites the limitation “separated on the basis of their chemical-physical characteristics”. The term “chemical-physical characteristics” renders the claim unclear. This term is not defined by the claim, and the specification does not provide clarification to if this separation could be based only on chemical properties of the fraction, only physical properties of the fraction, or both.  
Claims 2, and 4-7 are rejected due to their dependency on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schons (DE 10206834). The citations from Schons (DE 10206834) are based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 1, Schons (DE 10206834) teaches a plant for recovering spent refractory material in steel plants, comprising at least one receiving area (Paragraph 0036 line 1 “feed hopper #10”) for said refractory material, at least one material sieving area (Paragraph 0037 line 2 “coarse sieve #20”), at least one magnetic separation area (Paragraph 0037 line 3 “magnetic separator #22”) and at least one sorting area (Paragraph 0038 line 1-Paragraph 0039 line 10) wherein said receiving area communicates with a first sieving area (Fig. 2 #10, #20) comprising first sieving means for dividing said refractory material into at least two fractions (Paragraph 0037 lines 2-6), which at least two fractions comprise a coarse fraction (Paragraph 0037 lines 3-6 “heaps of size 45 to 100 mm”) and a fine fraction (Paragraph 0037 lines 2-3 “fine or undersized particles up to 45 mm”) on the basis of size of said refractory material, a second sieving area (Paragraph 0039 line 7 “sieve #46”) provided, which second sieving area comprises second sieving means for dividing said fine fraction into at least two sub-fractions (Paragraph 0039 lines 7-10) on the basis of size.
Regarding claim 2, Schons (DE 10206834) teaches a plant for recovering spent refractory material in steel plants, wherein said receiving area (Paragraph 0036 line 1 “feed hopper #10”) communicates with the first sieving area (Fig. 2 #10, #20), which first sieving area communicates with at least one material magnetic separation area (Paragraph 0037 line 3 “magnetic separator #22”), a first 
Regarding claim 3, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, comprising the following steps: a) receiving the refractory material (Paragraph 0036 lines 1-2) b) sieving and separating the refractory material (Paragraph 0020 lines 3-4) c) collecting the refractory material, (Paragraph 0020 lines 1-2) wherein step b) comprises the following substeps:  b1) first sieving of the refractory material into at least two fractions on the basis of a first specific threshold size value, so as to identify a fine fraction and a coarse fraction (Paragraph 0037 lines 2-7), b2) magnetic separation of the fine fraction (Paragraph 0037 lines 2-3), b3) magnetic separation of the coarse fraction (Paragraph 0037 lines 4-6), b4) second sieving of the fine fraction into at least two sub-fractions on the basis of a second specific threshold value (Paragraph 0039 lines 7-10).
Regarding claim 5, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, comprising an initial step before step a), said initial step comprising sorting the spent refractory material according to origin of said material (Paragraph 0021 lines 1-2).
Regarding claim 8, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein step b3) comprises separating the coarse fraction (Paragraph 0037 lines 4-6) into at least one magnetic metal part (Paragraph 0037 line 7 “Fe discharge line #27”), at least one nonmagnetic metal part (Paragraph 0038 “non-magnetic discharge”) and at least one refractory part (Paragraph 0040 lines 1-10). Schons teaches a method wherein the coarse fraction undergoes magnetic separation (Fig. 2 #28), and following this step, the non-magnetic part undergoes separation to distinguish between a nonmagnetic metal part and a refractory part (Paragraph 40 lines 5-10).
Regarding claim 9, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein said coarse fraction (Paragraph 0037 lines 3-6 “heaps of size 45 to 100 mm”) is at least partially divided into small granules (Paragraph 0038 line 1-Paragraph 0039 line 7).
Regarding claim 10, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein the fine parts and/or the coarse fraction are separated on the basis of their chemical-physical characteristics (Paragraph 0044 lines 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schons (DE 10206834) in view of Drage (US 3885744). 
Regarding claim 4, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein step b4) (Paragraph 0039 lines 7-10) comprises dividing the fine fraction into two different sub-fractions (Fig. 2, #34b, #44).
Schons lacks teaching a method wherein step b4) comprises dividing the fine fraction into three different sub-fractions on the basis of two threshold size values.
Drage (US 3885744) teaches a method for separating scrap material for recovering valuable portions (Col. 1 lines 7-11), wherein this method comprises a second sieving of the fine fraction (Fig. 1 #16), dividing the fine fraction into three different sub-fractions (Fig. 1 #17, 18, 19) on the basis of two specific threshold values (Col. 4 lines 26-30). Drage states that a high degree of magnetic and gravitational separation is achievable through dividing a fraction into three sub-fractions (Col. 2 lines 35-
Additionally, Schons teaches a double decker sieve which divides the coarse fraction into three sub-fractions on the basis of two specific threshold values (Paragraph 0039 lines 2-7). This feature provides the opportunity to size the fraction again to more accurately direct the material to the next destination (Paragraph 0039 lines 2-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schons to include the second sieving of the fine fraction into three different sub-fractions as taught by Drage, and as taught by Schons in the coarse fraction sieving area, in order to achieve a higher degree of separation within the fine fraction.   
Regarding claim 6, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, comprising a step b5), following step b4), said step b5) comprising identifying the one sub-fraction with greater size (Paragraph 0039 lines 6-7), a step b6) comprising a nonmagnetic separation of the sub-fraction with greater size, so as to separate nonmagnetic metal parts with respect to fine parts (Paragraph 0040 lines 1-10).
As mentioned in regards to claim 4, Schons lacks teaching a step of during the second sieving of the fine fraction into three different sub-fractions. Due to this missing limitation, Schons additionally lacks teaching a method step of, following the second sieving of the fine fraction, identifying the two sub-fractions with greater size. Throughout the method as taught by Schons, the smallest sub-fraction is discharged while the larger sub-fraction(s) continue on for further processing (Paragraph 0041 lines 1-3, Fig. 2 #34a, #34b, #34c).
Considering the modification is made including three different sub-fractions as explained in claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 7, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein the fine parts are used for the production of granulate materials (Paragraph 0048 lines 1-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MOLLY K DEVINE/Examiner, Art Unit 3655   


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655